Citation Nr: 1623580	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to increased ratings for diabetes mellitus, currently assigned "staged" ratings of 20 percent prior to June 8, 2009, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to November 1971.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas RO, which, in pertinent part, granted entitlement to service connection for diabetes mellitus, rated 20 percent, effective January 11, 2007.  An interim [July 2009] rating decision granted a 40 percent rating, effective June 8, 2009.  A January 2011 rating decision granted an earlier effective date of May 9, 2006, for the 20 percent initial rating.  In August 2013, a Veterans Law Judge remanded the matter for additional development.  In August 2015, a different Veterans Law Judge remanded the matter again.  The claims file is now assigned to the undersigned.

Pursuant to the Board's August 2015 remand, the Veteran was issued a September 2015 letter requesting the names, addresses, and dates of treatment for any private treatment providers who have treated him for diabetes mellitus.  He was asked to provide authorization for VA to obtain his treatment records from Dr. Seger since July 2008.  Additionally, he was asked to provide the names and addresses for his employers since May 2006 with his dates of employment, particularly BNSF Railway.  He was asked to submit authorization and consent forms for VA to obtain records from the named private providers and employers.  The Veteran did not respond to the September 2015 letter, and a supplemental statement of the case was issued in November 2015.  Later in November 2015, the Veteran's representative submitted a waiver of the 30 day waiting period, stating that the supplemental statement of the case had been received and the Veteran had no additional evidence regarding the appeal, and requesting that the case be forwarded to the Board.  Therefore, there has been substantial compliance with the remand instructions. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.





FINDINGS OF FACT

1.  Prior to June 8, 2009, the Veteran's service-connected diabetes mellitus was not shown to require insulin, restricted diet, and regulation of activities.

2.  From June 8, 2009 to the present, the Veteran's service-connected diabetes mellitus is not shown to require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  Prior to June 8, 2009, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  From June 8, 2009, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an April 2009 statement of the case (SOC), which provided notice on the "downstream" issue of entitlement to an increased initial rating, and a November 2015 supplemental SOC, which readjudicated the matter after further development was completed.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in April 2007, July 2011, and October 2015; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Diabetes mellitus is rated under Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


Factual Background

VA treatment records from May 2006 through November 2007 show that the Veteran was treated for diabetes mellitus with the oral medications Glipizide and Metformin, and exercise was encouraged.

In a March 2007 letter, the Veteran stated that his present condition of diabetes mellitus was controlled with oral hypoglycemic agents and restricted diet.

On April 2007 VA examination, the examiner stated that the Veteran was diagnosed with diabetes in 2002.  The Veteran denied any ketoacidosis or hypoglycemic reactions, and he had never been hospitalized for diabetes.  He reported that he was on a diabetic diet with no other restrictions.  He denied any weight gain or loss over the previous year.  He denied any restriction of activities due to diabetes.  He was currently taking Metformin and Glipizide twice per day, and he saw a diabetic care provider every six months.  He denied any current visual problems and had a normal eye examination two weeks earlier.  He reported a history of hypertension which was first diagnosed in 1981 and coronary artery disease which was first diagnosed in 1991, at which time he had an angioplasty and stent.  In March 2007, he had another angioplasty and stent; since that time, he reported no chest pain or shortness of breath.  He reported occasional tingling in the legs at times, more so in the thighs and worse with sitting.  He denied any bladder or bowel functional impairment or other symptoms related to his diabetes.  Following a physical examination, the diagnoses included (1) type II diabetes with no functional limitation; (2) coronary artery disease not secondary to diabetes, because it occurred more than ten years before diabetes was diagnosed; and (3) hypertension not due to diabetes, because it was diagnosed more than 20 years prior to the diagnosis of diabetes.

In a November 2007 letter, the Veteran stated that his diabetes was diagnosed in 2003 and required an oral hypoglycemic agent and restricted diet.  He stated that, as of November 14, 2007, the disease had progressed and now required insulin, oral hypoglycemic agent, restricted diet, and regulation of activities.

On November 2007 VA treatment, the Veteran continued to take oral medications to treat his diabetes mellitus.  He was prescribed NPH insulin 15 units and was to titrate to a second dose, reducing Glipizide and considering discontinuation of it at the next visit.  Regulation or restriction of activities due to diabetes was not suggested.

Based on this evidence, the September 2008 rating decision on appeal granted the Veteran service connection for diabetes mellitus associated with herbicide exposure, rated 20 percent, effective January 11, 2007 (the date the claim for service connection was received).  

On March 2009 VA treatment, the Veteran was noted to be on insulin and taking it daily.  His physical activity was noted to be limited recently due to chronic renal stone-related pain.

In June 2009, the Veteran submitted a statement from his treating primary care physician, Dr. Seger, who stated that the Veteran had sought a second opinion regarding his diabetic care.  Dr. Seger stated that, after careful review of the medical history provided and upon questioning the Veteran on his specific diabetic condition and symptoms, he advised the Veteran to avoid strenuous occupational and recreational activities that would either raise his stress to levels that would adversely affect his blood sugars or increase his frequency of hypoglycemic episodes.  A notation on the statement indicates that the Veteran was seen by Dr. Seger on June 8, 2009.

Based on this evidence, a July 2009 rating decision granted a 40 percent rating for the Veteran's diabetes mellitus, effective June 8, 2009 (the date when the medical evidence first showed increased severity).

Pursuant to a Nehmer review of the claims file, a January 2011 rating decision granted an earlier effective date of May 9, 2006 (the date on which the Agency of Original Jurisdiction (AOJ) determined that an inferred claim for benefits for diabetes mellitus was received), for the initial award of service connection for diabetes mellitus with an initial 20 percent rating.  

On July 2011 VA examination, the examiner noted that diabetes mellitus was diagnosed in 2002.  There were no hospitalizations reported for ketoacidosis or hypoglycemic reactions.  There was no weight gain or loss reported.  The Veteran was noted to be on a restricted diet, but there was no restriction of activity on account of diabetes.  Current treatment included NPH, 55 units in the morning and 45 units in the evening; insulin three times per day; and Metformin twice per day.  He had been on insulin for about five years.  Blood sugars at home averaged 210, with the highest at 200+ and the lowest at 156.  There were no reported visits to the Veteran's diabetic care provider due to ketoacidosis or hypoglycemia.  No visual problems were reported.  

The July 2011 VA examiner noted that hypertension was diagnosed in 1982, and the Veteran was currently taking Metoprolol, Lisinopril, and hydrochlorothiazide; there was no history of strokes, seizures, epilepsy, renal disease, proteinuria, peripheral vascular disease, or amputations.  Heart disease was diagnosed in 1991; the Veteran had received five stents, most recently in 2008.  He was currently taking isosorbide mononitrate, aspirin, Metoprolol, and Plavix, but no nitroglycerin.  He reported chest pain with exertion like mowing the yard in the heat.  He reported shortness of breath with exertion and not with rest, and he was tired all the time.  He had no orthopnea, PND, or pedal edema.  There were no irregularities or palpitations of the heart.  There was no history of congestive heart failure, pacemaker, heart transplant, atrial fibrillation, or cardiomegaly.  No vascular symptoms were reported.  No bladder or bowel functional impairment was reported.

The July 2011 VA examiner further noted that neurologic symptoms included tingling of the legs after sitting for too long, and the symptoms would go away upon standing up; there were no symptoms of the feet or upper extremities, and no medications were reported.  The Veteran reported erectile dysfunction for four or five years and numerous kidney stones, for which he had lithotripsy.  He reported daily incapacitating weakness but no lethargy.  He reported no anorexia or weight loss or gain.  He reported urine frequency of six times per day and three times per night, with normal stream; there was no hesitancy, dysuria, incontinence, urinary tract surgery, or urinary tract infections.  There was no history of acute nephritis, hospitalizations, malignancy, catheterization, dilations, drainage procedures, diet therapy, medications, or invasive procedures.  The examiner stated there were no effects on the Veteran's occupation and daily activities.  The Veteran was noted to be taking allopurinol for gout, Lopid for hyperlipidemia, Zocor, and potassium citrate to help prevent kidney stones.  He was also noted to have obstructive sleep apnea, with CPAP treatment; he reported waking up tired, taking naps, waking up two or three times per night, and being hypersomnolent.  

Following the physical examination, the July 2011 VA examiner's diagnoses included type II diabetes mellitus currently on NPH, Aspart Insulin, and Metformin; hypertension that was less likely than not related to diabetes because the medical history stated they were not related; gout; hyperlipidemia; arteriosclerotic heart disease requiring six stents and stable; and obstructive sleep apnea and erectile dysfunction, opined to be as likely as not related to diabetes.  There was no evidence of peripheral neuropathy, nephropathy, or retinopathy.

Based on this evidence, an October 2012 rating decision granted the Veteran service connection for erectile dysfunction as secondary to diabetes mellitus.

A December 2012 VA addendum opinion clarified that the Veteran's obstructive sleep apnea was less likely as not related to diabetes, and the initial opinion should have stated "less likely" instead of "as likely."  The reviewing examiner reasoned that obstructive sleep apnea is not a complication of diabetes per medical literature and/or studies.

In August 2013, the Board remanded the matter to obtain outstanding private treatment records.

On August 2013 VA treatment, there was no evidence of diabetic retinopathy.  On October 2013 VA treatment, the Veteran reported no episodes of hypoglycemia.  On November 2013 VA treatment, he reported experiencing a few hypoglycemic events since his last clinic visit the previous month; he experienced low blood glucose readings mostly in the mid-afternoon with lightheadedness but no shaking or sweating.  He reported that he would drink orange juice and wait 15 minutes prior to rechecking his corrected blood glucose level, and his symptoms would resolve with correction.  The treating care provider noted that the Veteran used the proper technique to correct his low blood glucose, and he reported good medication compliance with both insulin and Metformin.  He denied symptoms of hyperglycemia or myalgia.  He denied experiencing any numbness or tingling sensations of the feet.  The recommendations included continuing Metformin and insulin, restricted diet, and exercise with a target of 30 minutes per day, 5 days per week.  

On April 2014 VA treatment, the Veteran reported relative hypoglycemic events.  He reported being lightheaded upon standing about once per month, which he believed may be due to low blood glucose; he was aware of how to properly treat hypoglycemic events and was also advised to rise slowly.  No medication changes were made, and the Veteran would no longer be followed in the pharmacy clinic for diabetes.  No changes were made to diet or exercise.

Additional VA records through October 2015 show symptomatology largely similar to that shown on the examinations described above.

On October 2015 VA diabetes examination, treatment for the Veteran's diabetes mellitus type II was noted to include management by restricted diet and required insulin of more than one injection per day.  The Veteran was noted to require regulation of activities as part of medical management of diabetes mellitus.  He stated that he is not very active but when he goes fishing, he carries glucose pills for hypoglycemia since he receives a large amount of intermediate acting insulin.  He reported that he visits his diabetic care provider for episodes of ketoacidosis less than two times per month, and he visits his diabetic care provider for episodes of hypoglycemia less than two times per month.  He reported no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization over the previous 12 months.  He had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  He was noted to have erectile dysfunction that is at least as likely as not (at least a 50% probability) due to diabetes mellitus.  There were no scars related to diabetes mellitus or the treatment thereof.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to diabetes mellitus.  His most recent A1C was 8.9, and his most recent fasting plasma glucose was 206.0.  The examiner opined that the Veteran's diabetes mellitus (and complications thereof) impacted his ability to work, noting that frequent and close monitoring of glucose level is required since he is on a large amount of insulin.  The examiner noted that the Veteran is given NPH twice per day in equal doses of 94 units which needs to be 2/3 in the morning and 1/3 in the afternoon, since he had been having hypoglycemia during the night; he is also on insulin Aspart of 20 units in the morning, 20 units at noon, and 24 units in the evening.  The examiner further noted that the Veteran takes oral hypoglycemic Metformin of 500 milligrams twice per day, and his creatinine and BUN had been gradually increasing with no proteinuria; current microalbumin/creatinine ratio was 6.1.

On October 2015 VA peripheral nerves examination, the Veteran reported tingling and burning sensations to the feet.  He was noted to have a history of carpal tunnel surgery in the past with no residual neuropathy.  Symptoms attributable to diabetic peripheral neuropathy included mild paresthesias and/or dysesthesias of both lower extremities, with no numbness or pain.  Neurological testing showed strength and deep tendon reflexes to be normal.  Light touch/monofilament testing was normal.  Position sense testing was normal.  Vibration sensation testing was normal.  There was no muscle atrophy and no trophic changes were noted.  The examiner noted that the Veteran could accurately feel monofilament sensation and opined that there was no measurable sensory neuropathy at that visit.  The examiner opined that diabetic peripheral neuropathy does not impact the Veteran's ability to work.

On October 2015 VA male reproductive system examination, the Veteran reported being unable to have an erection for approximately 10 years, and prescribed testosterone had not helped.  There was no history of orchiectomy or renal dysfunction.  There was no voiding dysfunction.  The examiner opined that erectile dysfunction was due to male hypogonadism, age, and uncontrolled diabetes mellitus.  The examiner opined that it was as likely as not (at least a 50% probability) that the erectile dysfunction was attributable to diabetes mellitus.  There was no retrograde ejaculation and no history of chronic epididymitis, epididymo-orchitis, or prostatitis.  There was no neoplasm or metastasis related to diabetes.  The examiner opined that the Veteran's male reproductive system condition did not impact his ability to work.

Based on this evidence, a November 2015 rating decision granted the Veteran service connection for peripheral neuropathy of the bilateral lower extremities, rated 10 percent each, effective October 30, 2015 (the date of the VA examination showing such symptomatology).  The Veteran has not expressed disagreement with that decision.

Analysis

During the period prior to June 8, 2009, the evidence supports a finding that the disability warranted a 20 percent rating, but no higher.  The medical evidence during that period, including treatment records and examinations, did not indicate that the Veteran's diabetes mellitus required regulation of activities as to warrant a 40 percent rating.  Indeed, on April 2007 VA examination, the Veteran specifically denied any restriction of activities on account of his diabetes.  The Board notes the Veteran's November 2007 letter in which he stated that, as of November 14, 2007, his diabetes had progressed and now required regulation of activities, in addition to insulin, oral hypoglycemic agent, and restricted diet.  While the treatment records from November 2007 do reflect that the Veteran's diabetes medications changed, there was no mention of restricting or regulating his activities due to diabetes at that time.  Overall, the Board does not find that the criteria for a rating of 40 percent were met during the period prior to June 8, 2009.  

For the period from June 8, 2009 to the present, the evidence supports a finding that the disability warrants a 40 percent rating, but no higher.  The June 2009 letter from Dr. Seger instructed that regulation of the Veteran's activities was necessary due to diabetes; the 40 percent rating was assigned based on that statement.  On the July 2011 and October 2015 VA examinations cited above, there is no evidence of any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider to warrant a rating in excess of 40 percent.  On November 2013 and April 2014 VA treatment, the Veteran reported experiencing relative hypoglycemic events, including low blood glucose readings mostly in the mid-afternoon with lightheadedness, and becoming lightheaded upon standing about once per month.  However, he did not state that these episodes required hospitalization or twice a month visits to his provider for treatment.  The Board notes that the Veteran is service connected for peripheral neuropathies of both lower extremities, with separate ratings of 10 percent for each extremity, and erectile dysfunction, rated 0 percent. 

Extraschedular Rating

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to be considered for an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1)); cf. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The criterion for such a referral is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating in the first instance; however, the Board is required to consider whether the Veteran's disability picture warrants referral for extraschedular consideration in the first instance and, in fact, the Board obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Referral for extraschedular consideration is warranted when (1) the schedular rating criteria do not reasonably describe the disability level and symptomatology, and (2) the disability picture includes "other related factors" such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.

In this case, all symptoms of the Veteran's diabetes mellitus are encompassed by the schedular criteria (as outlined above in detail), and those criteria are therefore not inadequate.  Referral of this case for consideration of an extraschedular rating is not warranted.

The matter of entitlement to a TDIU rating is being remanded for the further development ordered below.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to June 8, 2009, is not warranted.  Entitlement to a rating in excess of 40 percent for diabetes mellitus from June 8, 2009, is not warranted.  To this extent, the appeal is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  

In this case, on the October 2015 VA diabetes examination, the examiner opined that the Veteran's diabetes mellitus (and complications thereof) impact his ability to work, noting that frequent and close monitoring of glucose level is required because he is on a large amount of insulin.  However, the VA examiner did not specify to what extent the Veteran's diabetes and its complications impact his ability to work, beyond his need to closely and frequently monitor his glucose level.  The Board finds that the matter of entitlement to TDIU has been reasonably raised by the record.  The matter has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop the matter of the Veteran's entitlement to a TDIU rating, to include providing him the appropriate VCAA-mandated notice and application form to complete.  If he submits the completed application form, the AOJ should adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not be before the Board further unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


